Citation Nr: 0944887	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral foot calluses.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for right urethral reflux with a history of kidney 
stones.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1977 to July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Veteran had a Travel Board Hearing in September 2009. A 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case contends that his service-connected 
bilateral foot disability and genitourinary disability are 
more severe than the currently assigned 10 percent ratings.  

In September 2008, the Veteran was examined on a "fee 
basis" for both service-connected disorders, and the level 
of severity of both conditions was addressed.  Subsequent to 
this examination, however, the Veteran offered testimony at a 
Travel Board Hearing where he alleged, specifically, that his 
foot disability has increased in severity.  He stated that he 
has needed to visit a VA treatment facility in Lancaster, 
California, for weekly shavings of his calluses, and that his 
feet are, continually, "just getting worse." 

Inasmuch as there are outstanding VA treatment records which 
have not been obtained and the Veteran has alleged that his 
foot disorder has increased in severity since he was last 
afforded a VA examination, the case must be remanded for 
additional proceedings.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); 38 C.F.R. § 4.2.  In this case, the September 2008 is 
not problematic with regards to its detail, as it appears to 
be a comprehensive review of the Veteran's claimed foot 
condition.  As, however, the Veteran has alleged a worsening 
of his condition since that time, the examination report does 
not adequately contemplate the current level of severity, and 
the claim must be remanded so that an accurate representation 
of the disability picture can be obtained.  Id. 

Furthermore, because there are outstanding VA treatment 
reports, those records should also be reviewed for treatment 
of the Veteran's genitourinary disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification requirements 
mandated by the VCAA are fully satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2009).  Inform the Veteran 
that he may submit anything which might 
currently be in his possession that might 
help to substantiate his claims for an 
increase in rating for the bilateral foot 
disorder and the genitourinary disorder.  
Additionally, the VA treatment facility at 
Lancaster, California, must then be 
contacted, and all treatment records, 
particularly those records detailing the 
shaving of calluses, should be obtained 
and associated with the claims file.  

2.  Schedule the Veteran for a VA 
podiatric examination to determine the 
severity of his bilateral foot disorder.  
The examiner should conduct a full 
examination and provide a detailed 
rationale to support any conclusions 
reached.  Specifically, the examiner 
should opine as to whether the foot 
disorder is best categorized as 
"mildly," "moderately," or "severely" 
disabling, utilizing medical judgment in 
determining which description is most 
appropriate.  

3.  After any additional indicated 
development, re-adjudicate the claims for 
an increase in rating.  Should the 
decisions be less than fully favorable, 
issue an appropriate supplemental 
statement of the case and forward the 
claims to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


